Citation Nr: 1213132	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-24 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Joyner, Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, denied entitlement to the benefits sought on appeal.  Thereafter, the Veteran submitted a statement indicating that he would appear for a VA examination.  In November 2007 the Veteran was afforded a VA examination and in a January 2008 rating decision, the RO again denied the claim.  The appellant filed a timely appeal with respect to the October 2007 rating decision, and the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  Bilateral hearing loss was noted on the service pre-induction audiogram and thus, the Veteran's bilateral hearing loss preexisted his entrance into active service.

3.  It is at least as likely as not that the Veteran's bilateral hearing loss underwent an increase in severity beyond the natural progression of the disorder during active service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's pre-existing bilateral hearing loss was aggravated during active service.  38 U.S.C.A. §§  1110, 1111, 1112, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board is granting the claim for service connection for bilateral hearing loss.  As such, there is no need to further discuss compliance with the duties to notify and assist, as any error would be nonprejudicial to the Veteran.  In any event, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in March 2007.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in October 2007.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, private treatment records, and a VA examination report are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  With respect to the VA examination, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the November 2007 VA examination obtained in this case is adequate, as it is predicated on a thorough examination of the Veteran, to include discussion of his symptoms and complaints, and it contains an adequate rationale for the stated opinion regarding the etiology of the Veteran's hearing loss.  It contains valid hearing test results and the examiner considered all of the pertinent evidence of record.  In sum, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant records and providing statements as to the basis of his claim.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 




LAW AND ANALYSIS 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an 'onerous' evidentiary standard, requiring that the no-aggravation result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Federal Circuit held in Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000) that the presumptive period as provided by 38 U.S.C.A. § 1112 applies both to conditions that have pre-dated entry into service, and to those that were first diagnosed subsequent to service separation. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that entitlement to service connection for bilateral hearing loss should be granted. 

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it was incurred during service.  The Veteran's DD Form 214 shows that his military occupational specialty was wheel vehicle mechanic.  As such, excessive noise exposure during service is conceded.

The November 1968 pre-induction examination report contains the following audiogram results:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000Hz
Right Ear
5 (20)
0 (10)
0 (10)
5 (15)
25 (30)
Left Ear
0 (15)
0 (10)
-5 (5)
0 (10)
45 (50)
 
The Veteran was determined to be qualified for induction.  

The Board notes that prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Generally, since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In this case, although the November 1968 audiogram was conducted after November 1967, there is a hand-written note indicating that the test was done under the ASA standards.  As such, the ASA standards have been converted to ISO-ANSI standards, which are represented by the figures in parentheses.  The pre-induction audiogram clearly shows some high frequency hearing loss at 4000 Hz.  

An August 1970 report of medical history notes that the Veteran denied hearing loss.  The July 1971 separation examination report only contains a whispered voice test.  The results of that test were 15/15, bilaterally.  In the "notes" section, it was noted that since the Veteran's last physical, the Veteran's condition had not changed.

The post-service evidence contains private audiogram results from 1974 and the 1980s, all of which show some hearing loss.

The September 1974 audiogram results are listed below.  They reflect a definite increase in severity of the Veteran's hearing loss bilaterally, at 4000 Hz.


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000Hz
Right Ear
20
5
0
15
60
Left Ear
10
10
5
25
75

The Veteran underwent a VA examination in November 2007.  The report of that examination shows that the Veteran suffers from hearing loss for VA purposes.  The examiner noted that the Veteran's mild to moderate hearing loss in the right ear and moderate hearing loss in the left ear existed prior to service.  The examiner also noted that although the discharge physical examination only shows a whispered voice test, the Veteran signed a statement in 1971 stating that his physical condition had not changed.  After service, the Veteran worked in auto body repair and welding.  Thereafter, he was hired by Caterpillar in 1973.  The earliest audiogram on record with Caterpillar is dated in 1974; it shows a moderately-severe hearing loss bilaterally.  The examiner opined that this audiogram showed a high frequency hearing loss that is slightly worse than the pre-induction physical in 1968.  The record also contains employment hearing tests from the 1980s.  The earlier audiogram reports show that hearing protection was not worn.  It appears that the Veteran began wearing hearing protection on the job after 1987.  The examiner opined that it is less than 50 percent likely that the current hearing loss is attributable to military duty.  The examiner reasoned that this is so because the Veteran entered service with a pre-existing hearing loss, he denied any change in his physical condition at the time of his discharge from service, he did not file a claim for hearing loss earlier in time when he filed other claims, and he has had significant occupational and recreational noise exposure.

In this case, the pre-induction examination shows some high frequency hearing loss at 4000 Hz.  As such, hearing loss was noted at service entry and the presumption of soundness does not apply.  Therefore, concerns about whether the presumption of soundness can be rebutted are not present in this case and the Board will proceed with adjudicating the claim based upon aggravation.  In this regard, the preexisting hearing loss will be considered to have been aggravated during service if there was an increase in the disability during service, unless there is a showing that the increase was due to the natural progression of the disability.

During service, the Veteran was exposed to excessive noise as a wheel vehicle mechanic, but the service treatment records do not reflect any complaints of hearing loss during service.  The separation examination report does not include any audiogram results.  Instead, the whispered voice test was conducted.  

The Board notes that in September 1974, just three years after the Veteran was discharged from service, and just two years subsequent to the one-year presumptive period following service, he underwent an audiogram and was found to have hearing loss.  When the results of the September 1974 audiogram are compared with the pre-induction examination audiogram results, it appears that the Veteran's hearing underwent an increase, especially at 4000 Hz.  

The Board notes that although the Veteran's bilateral hearing loss pre-existed service, presumptive service connection may be available.  See Splane v. West, 216 F.3d 1058, 1067-69 (Fed. Cir. 2000) (holding that the presumptions set out in 38 U.S.C.A. § 1112 apply to pre-service disabilities, as well as to disabilities first manifested after service).  The only audiogram results of record during the Veteran's period of active service and the years afterwards, are the pre-induction examination from November 1968 and the September 1974 private evaluation.  As previously noted, an increase in the Veteran's hearing loss is shown when those two audiogram results are compared.  In fact, the VA examiner conceded that there was an increase in the hearing loss between the November 1968 examination audiogram and the September 1974 audiogram.  

Unfortunately, because the Veteran was not given an audiogram hearing test at the time of service discharge, it is impossible to tell whether the Veteran's hearing loss underwent an increase in severity during service or within the one-year presumptive period after service discharge, or during the time subsequent to the presumptive period but before September 1974.  In this regard, there is no medical opinion stating that the Veteran's hearing loss did not increase in service or during the one-year presumptive period following discharge from service.  The Board recognizes that the VA examiner pointed out that the Veteran did not file a claim for hearing loss until many years after service discharge, and that he had substantial post-service noise exposure.  Even considering these facts, the Board finds that the evidence shows an increase in severity in the Veteran's hearing at some point between November 1968 and September 1974.  The Board concludes that, based upon this evidence of an increase and the Veteran's in-service noise exposure, it is at least as likely as not that the Veteran's pre-existing bilateral hearing loss increased in severity during service or within the one-year presumptive period thereafter, beyond the normal progression of the disorder.  There is no evidence to the contrary.  Therefore, in giving the Veteran the benefit of the doubt, service connection for hearing loss is granted.  



ORDER

Service connection for hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


